Citation Nr: 1218227	
Decision Date: 05/22/12    Archive Date: 05/31/12

DOCKET NO.  07-39 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for a left knee disability.


ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from July 1997 to October 1997, from May 2000 to July 2000, from October 2001 to May 2002, from January 2003 from May 2003, and from October 2003 to February 2005. 

These matters were last before the Board of Veterans' Appeals (Board) in October 2010, on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York.  These issues were remanded in May 2009 and October 2010 for further development. 

Service connection for a low back disability was granted by a March 2012 RO decision, therefore that issue is no longer in appellate status.


FINDINGS OF FACT

1.  The preponderance of the evidence of record is against a finding that the Veteran has any current right knee disability related to service.

2.  The preponderance of the evidence of record is against a finding that the Veteran has any current left knee disability related to service.


CONCLUSIONS OF LAW

1.  A right knee disability was not incurred in or aggravated by the Veteran's active duty military service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2012).

2.  A left knee disability was not incurred in or aggravated by the Veteran's active duty military service, and may not be presumed to have been incurred in or aggravated by service.  38 U.S.C.A. §§ 1101 , 1110, 1112, 1131 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.303 , 3.307, 3.309 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In this decision, the Board will discuss the relevant law which it is required to apply. This includes statutes enacted by Congress and published in Title 38, United States Code ("38 U.S.C.A."); regulations promulgated by VA under the law and published in the Title 38 of the Code of Federal Regulations ("38 C.F.R.") and the precedential rulings of the Court of Appeals for the Federal Circuit (as noted by citations to "Fed. Cir.") and the Court of Appeals for Veterans Claims (as noted by citations to "Vet.App.").

The Board is bound by statute to set forth specifically the issue under appellate consideration and its decision must also include separately stated findings of fact and conclusions of law on all material issues of fact and law presented on the record, and the reasons or bases for those findings and conclusions. See 38 U.S.C.A. § 7104(d); see also 38 C.F.R. § 19.7 (implementing the cited statute); see also Vargas-Gonzalez v. West, 12 Vet.App. 321, 328 (1999); Gilbert v. Derwinski, 1 Vet.App. 49, 56-57 (1990) (the Board's statement of reasons and bases for its findings and conclusions on all material facts and law presented on the record must be sufficient to enable the claimant to understand the precise basis for the Board's decision, as well as to facilitate review of the decision by courts of competent appellate jurisdiction). The Board must also consider and discuss all applicable statutory and regulatory law, as well as the controlling decisions of the appellate courts.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159 and 3.326(a) (2012). 

In a letter dated in July 2005, the RO provided the Veteran with an explanation of the type of evidence necessary to substantiate his claim, as well as an explanation of what evidence was to be provided by him and what evidence the VA would attempt to obtain on his behalf.  This letter also provided notice regarding potential ratings and effective dates.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA has complied with the notice requirements of VCAA and has no outstanding duty to inform the appellant that any additional information or evidence is needed. Therefore, the Board may decide the appeal without a remand for further notification. 

The Board also finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service medical records and VA records have been obtained.  The Veteran was provided with specific VA knee examinations in July 2011 and August 2009.  Since the existing record is sufficient to decide these claims, further examination is not needed.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227   (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143   (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

The Veteran contends that service connection is warranted for right and left knee disabilities.  Specifically, the Veteran contends that he injured his knees in service while carrying heavy loads, and also when jumping off a truck.

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110 , 1131; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) ; see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

To establish service connection, there must be: (1) a medical diagnosis of a current disability; (2) medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999) (citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996)). 

Where a Veteran has served for 90 days or more during a period of war, or during peacetime service after January 1, 1947, and a chronic disorder becomes manifest to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1137; 38 C.F.R. §§ 3.307, 3.309 (2012). 

In each case where a Veteran is seeking service-connection, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's medical records, and all pertinent medical and lay evidence.  38 C.F.R. § 3.303(a). 

In Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) stated that lay evidence is competent and sufficient in certain instances related to medical matters. Specifically, the Federal Circuit commented that such instances include lay evidence may be competent to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Id.   Similarly, the U.S. Court of Appeals for Veterans Claims (Court) has held that when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159. 

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.  38 C.F.R. § 3.159. 

It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102.

Service connection is not warranted for a right or left knee disability because the preponderance of the evidence indicates that the Veteran does not currently have any knee disability.

The Veteran's service medical records show no findings of, or treatment for, any knee disability.  However, on a January 2005 report of medical assessment made just prior to the Veteran's discharge from service, he reported that he had pain in both knees that was not evaluated or treated in service.  The Veteran is competent to report that he experienced pain in his knees in service.

The Veteran received a VA general medical examination in November 2005.  At that time, the Veteran's reports of bilateral knee pain were noted, however, it was also noted that the Veteran failed to report for a more detailed examination that was scheduled for his knees.

The Veteran received a VA examination for his knees in August 2009.  At that time, the Veteran reported injuring his knees following a jump from a truck in service in April 2004.  The Veteran then denied any current pain, weakness, instability, or locking.  There was no inflammation.  The Veteran denied flare-ups.  Knee range of motion was normal on examination, with 0 to 140 degrees of motion bilaterally.  The examiner at that time noted no pathology of the knees, but stated that his diagnosis was pending X-ray films.  The evidence of record does not show that those X-rays were performed; attempts to obtain any X-ray records of the Veteran's knees from this time were unsuccessful.

As a result, the Veteran underwent an additional VA examination for his knees in July 2011.  At that time, the Veteran reported his knees started bothering him around 2004, especially with carrying heavy equipment.  He noted that his knee pain resolved once his finished his active duty.  On examination, there was no evidence of pain, weakness, instability, locking, or weakness.  The Veteran reported no flare ups.  The Veteran was found to have a full range of motion of both knees without discomfort bilaterally.  All of the Veteran's knee ligaments were found to be stable bilaterally.  In conclusion, the examiner found no evidence of any knee disability.  In the examiner's opinion, the Veteran had bilateral patella-femoral syndrome during his service that had resolved, leaving no functional impairment.

There is no question that the Veteran had pain in his knees during service.  However, the law provides that a symptom, alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability.  Without a pathology to which the symptoms of knee pain can be attributed, there is no basis to find a knee disorder for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  The Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

While the Veteran had pain in his knees in service, he at present reports this pain has resolved, and none of his VA examinations during the pendency of the claim has found any current knee pathology.  See McClain v. Nicholson, 21 Vet.App. 319 (2007) (the requirement that a claimant have a current disability before service connection may be awarded is satisfied when a claimant has a disability at the time a VA claim is filed or during the pendency of that claim). The Veteran's July 2011 report of VA examination found the Veteran had bilateral patella-femoral syndrome during his service that had resolved, leaving no functional impairment. 

As noted above, incumbent on a grant of disability is a finding that the Veteran has the disability for which service connection is claimed.  While the Veteran had knee pain in service, his subjective report has been investigated as under Jandreau, supra, and he does not currently have any diagnosis of any knee disability, nor has he had a diagnosis of any knee disability since his separation from service.  With no finding of any diagnosis of any knee disability, the Board finds that the preponderance of the evidence of record is against a finding that the Veteran has any knee disability related to service.

As the preponderance of the evidence is against the claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right knee disability is denied. 

Entitlement to service connection for a left knee disability is denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals





